DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 23 recites "d)" which is suggested to be changed to --e)-- to avoid confusion with the term "d)" in line 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 16, lines 8, 16 and 26 (claim 1), lines 8 and 16 (claim 8), line 7 (claim 16) each recite the term “some” and it is unclear what the metes and bounds are for the term.
Regarding claim 1, line 21 recites “a monitor or monitor-controller” and, in line 28, the claim further recites “the monitor-controller controls pressure” such that it is unclear if the claim requires a monitor-controller for controlling pressure since a user is able to select the monitor instead of the monitor-controller.
Regarding claims 7, 15 and 20, line 4 (claim 7) and line 5 (claims 15 and 20) each recite “water-resistance construction” and it is unclear which structure has water-resistance construction.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 16 and 24 of Rapp (10,973,413 B2) in view of Kurosawa (10,098,802 B2), Neuenhahn (2015/0297437 A1) and Moomiaie-Qajar (8,388,557 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite additional features not present in the patent claims.
Regarding instant application claim 1 and patent claim 4, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 4
Instant application claim 1
1. An advanced compression garment for donning over a limb, a head or a torso of a wearer, comprising: 

an inner layer encircling skin of a portion of the limb, the head or the torso; 

the inner layer including at least one sensor in close proximity to the skin for sensing magnitude of compression of the advanced compression garment against the skin and underlying muscle; 

a connector attached to the inner layer and communicating with the at least one sensor; 

the connector distinct from the inner layer and adapted to hold either a transmitter or a transceiver; 

the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 

the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the at least one sensor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 

the first display displaying first indications of pressure applied to the skin by the advanced compression garment; 

a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 

the monitor's or monitor-controller's second display distinct from the first display; and 

an outer compressive layer adapted for contacting the inner layer and applying pressure to the skin.

2. The advanced compression garment of claim 1, wherein: the first indications include a depiction of a human limb.
3. The advanced compression garment of claim 2, wherein the at least one sensor is a plurality of sensors, wherein: the second indications include a depiction of a human limb divided into a number of zones, each zone corresponding to a sensor of the plurality of sensors of the advanced compression garment; and wherein the monitor or the monitor-controller is adapted to apply any of several colors to each zone depending on a pressure condition indicated by the sensor of the plurality of sensors associated with the given zone.
4. The advanced compression garment of claim 3, wherein the monitor or the monitor-controller includes control functionality by which settings and functions of the advanced compression garment may be manipulated.
1) A system controlling an advanced compression garment for a limb, a head or a torso of a wearer; the system comprising: 
a) an inner layer of the compression garment in contact with skin of the wearer and an outer layer of the compression garment adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 

b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 

c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing; 

d) the housing comprising: 

i) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a memory; 
iii) a processor communicating with the sensors and the memory; 
iv) first hardware adapted to communicate with the processor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 

d) the monitor or monitor-controller comprising: 
i) a second display distinct from the first display; the second display visibly displaying second indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; and 
ii) second hardware and software communicating with the second display and the housing wherein the monitor-controller controls pressure applied by the outer layer to the inner layer.


Thus, it is apparent, that patent claim 4 includes features that are not in instant application claim 1, where patent claim 4 differs by reciting the underlined features.  
	With regard to features present in instant application claim 1 that are not present in patent claim 4, patent claim 4 does not disclose that the first display visibly display first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors.
However, Kurosawa teaches that a compression device (see fig. 1 and the abstract) includes a display 240 (see fig. 2) visibly displaying indications portraying distinct zones (see fig. 5) representing pressure sensed by a plurality of sensors (defined by speakers/sensors 100-1-100-n, see figs. 1-2 and 5 and col. 4 line 65 to col. 5 line 6; the display 240 includes monitor 810 with a depiction of distinct zones which each correspond to data received from respective sensors 100-1-100-n, where each zone changes in intensity based on the respective sensor 100-1-100-n value, see figs. 2 and 5 and col. 14 line 54 to col. 15 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first display and the second display of the modified Patent claim 4 to visibly display first and second indications portraying distinct zones representing values sensed by the plurality of sensors, as taught by Kurosawa, for the purpose of visually aiding the user in determining that the intensity of pressure applied to the user, see col. 14 lines 54-61 of Kurosawa.
The modified patent claim 4 does not disclose that the monitor or monitor-controller comprises second hardware and software communicating with the second display and the housing.
However, Neuenhahn teaches that the compression garment 112 includes the monitor-controller 124 having a second display (defined by display element 130”, see fig. 1B) distinct from the first display 130’ (the second display 130” is shown to be distinct and separate from the first display 130’, see fig. 1B), second hardware and software communicating with the second display 130” and the housing 120 (the monitor-controller 124 includes hardware and software for communicating with the second display 130” to display pressure sensor 118/121 values wireless obtained from housing 120, see fig. 1B and paras. [0275]-[0276]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Patent claim 4 to include second hardware and second software, as taught by Neuenhahn, for the purpose of providing the user with a suitable handheld interface, see paras. [0038]-[0039] of Neuenhahn, that is more portable and easily viewable by the user.
The modified patent claim 4 does not disclose that the monitor or monitor-controller controls pressure applied by the outer layer to the inner layer.
However, Moomiaie-Qajar discloses the inner layer and controller for controlling pressure applied by the outer layer 220 to the inner layer 236, see fig. 19 and col. 9 lines 36-48. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Patent claim 4 to controls pressure applied by the outer layer to the inner layer, as taught by Moomiaie-Qajar, for the purpose of allowing the user the ability to customize the pressure applied to their limb.
Since instant application claim 1 is anticipated by patent claim 4, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over patent claim 4.
Regarding instant application claim 1 and patent claim 16, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 16
Instant application claim 1
16. An advanced compression garment for donning over a limb, a head or a torso of a wearer, comprising: 
an inner layer encircling a portion of skin of the limb, the head or the torso and positioned to be in contact with the skin of the wearer; 
a sensor assembly including a series of spaced apart pressure sensors in close proximity to the skin for sensing a magnitude of compression of the advanced compression garment against the skin; 
the series of spaced apart pressure sensors distributed along a length of the inner layer; 
an outer compressive layer in the form of a plurality of adjacent straps, the number of straps corresponding to a number of the sensors, each strap attached at one end to the inner layer and adapted for at least partial wrapping under tension around the skin; 
a connector attached to the inner layer and communicating with the sensor assembly; 
the connector, distinct from the inner layer, holding either a transmitter or a transceiver; 
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the sensor assembly and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied to the skin by the advanced compression garment; and 
a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 
the monitor's or monitor-controller's second display distinct from the first display.
1) A system controlling an advanced compression garment for a limb, a head or a torso of a wearer; the system comprising: 
a) an inner layer of the compression garment in contact with skin of the wearer and an outer layer of the compression garment adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 

b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 

c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing; 

d) the housing comprising: 

i) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a memory; 
iii) a processor communicating with the sensors and the memory; 
iv) first hardware adapted to communicate with the processor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 

d) the monitor or monitor-controller comprising: 
i) a second display distinct from the first display; the second display visibly displaying second indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; and 
ii) second hardware and software communicating with the second display and the housing wherein the monitor-controller controls pressure applied by the outer layer to the inner layer.


Thus, it is apparent, that patent claim 16 includes features that are not in instant application claim 1, where patent claim 16 differs by reciting the underlined features.  
	With regard to features present in instant application claim 1 that are not present in patent claim 16, patent claim 16 does not disclose that the first display visibly display first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors.
However, Kurosawa teaches that a compression device (see fig. 1 and the abstract) includes a display 240 (see fig. 2) visibly displaying indications portraying distinct zones (see fig. 5) representing pressure sensed by a plurality of sensors (defined by speakers/sensors 100-1-100-n, see figs. 1-2 and 5 and col. 4 line 65 to col. 5 line 6; the display 240 includes monitor 810 with a depiction of distinct zones which each correspond to data received from respective sensors 100-1-100-n, where each zone changes in intensity based on the respective sensor 100-1-100-n value, see figs. 2 and 5 and col. 14 line 54 to col. 15 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first display and the second display of the modified Patent claim 16 to visibly display first and second indications portraying distinct zones representing values sensed by the plurality of sensors, as taught by Kurosawa, for the purpose of visually aiding the user in determining that the intensity of pressure applied to the user, see col. 14 lines 54-61 of Kurosawa.
The modified patent claim 16 does not disclose that the monitor or monitor-controller comprises second hardware and software communicating with the second display and the housing.
However, Neuenhahn teaches that the compression garment 112 includes the monitor-controller 124 having a second display (defined by display element 130”, see fig. 1B) distinct from the first display 130’ (the second display 130” is shown to be distinct and separate from the first display 130’, see fig. 1B), second hardware and software communicating with the second display 130” and the housing 120 (the monitor-controller 124 includes hardware and software for communicating with the second display 130” to display pressure sensor 118/121 values wireless obtained from housing 120, see fig. 1B and paras. [0275]-[0276]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Patent claim 16 to include second hardware and second software, as taught by Neuenhahn, for the purpose of providing the user with a suitable handheld interface, see paras. [0038]-[0039] of Neuenhahn, that is more portable and easily viewable by the user.
The modified patent claim 16 does not disclose that the monitor or monitor-controller controls pressure applied by the outer layer to the inner layer.
However, Moomiaie-Qajar discloses the inner layer and controller for controlling pressure applied by the outer layer 220 to the inner layer 236, see fig. 19 and col. 9 lines 36-48. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Patent claim 16 to controls pressure applied by the outer layer to the inner layer, as taught by Moomiaie-Qajar, for the purpose of allowing the user the ability to customize the pressure applied to their limb.
Since instant application claim 1 is anticipated by patent claim 16, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over patent claim 16.
Regarding instant application claim 1 and patent claim 24, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 24
Instant application claim 1
24. A method of applying controllable and monitorable compression to a mammalian limb, head or torso, comprising: 
(a) providing an advanced compression garment for donning over a portion of skin of the limb, the head or the torso of a wearer, the advanced compression garment comprising: 
an inner layer encircling the skin and positioned to be in contact with the skin of the wearer, 
a sensor assembly including a series of spaced apart pressure sensors in close proximity to the skin for sensing magnitude of compression of the advanced compression garment against the skin; 
the series of spaced apart pressure sensors distributed along a length of the inner layer; 
an outer compressive layer in the form of a plurality of adjacent straps, the number of straps corresponding to the number of sensors, each strap attached at one end to the inner layer and adapted for at least partial wrapping under tension around the skin; and 
a connector, distinct from the inner layer and attached to the inner layer, communicating with the sensor assembly; 
the connector holding a transmitter or a transceiver;
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the sensor assembly and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied to the skin by the advanced compression garment; and 
a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 
the monitor's or monitor-controller's second display distinct from the first display; 
(b) placing the advanced compression garment on the skin; 
(c) tightening the straps to apply pressure to the skin, while simultaneously monitoring the level of applied pressure using the first display; and 
(d) using the monitor or the monitor-controller including hardware and specialized software to analyze and display sensor data on the second display.
1) A system controlling an advanced compression garment for a limb, a head or a torso of a wearer; the system comprising: 
a) an inner layer of the compression garment in contact with skin of the wearer and an outer layer of the compression garment adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 

b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 

c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing; 

d) the housing comprising: 

i) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a memory; 
iii) a processor communicating with the sensors and the memory; 
iv) first hardware adapted to communicate with the processor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 

d) the monitor or monitor-controller comprising: 
i) a second display distinct from the first display; the second display visibly displaying second indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; and 
ii) second hardware and software communicating with the second display and the housing wherein the monitor-controller controls pressure applied by the outer layer to the inner layer.


Thus, it is apparent, that patent claim 24 includes features that are not in instant application claim 1, where patent claim 24 differs by reciting the underlined features and that patent claim 24 recites a method claim but includes a similar structure for the advanced compression garment used by the instant application claim.
	With regard to features present in instant application claim 1 that are not present in patent claim 24, patent claim 24 does not disclose that the first display visibly displays first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors.
However, Kurosawa teaches that a compression device (see fig. 1 and the abstract) includes a display 240 (see fig. 2) visibly displaying indications portraying distinct zones (see fig. 5) representing pressure sensed by a plurality of sensors (defined by speakers/sensors 100-1-100-n, see figs. 1-2 and 5 and col. 4 line 65 to col. 5 line 6; the display 240 includes monitor 810 with a depiction of distinct zones which each correspond to data received from respective sensors 100-1-100-n, where each zone changes in intensity based on the respective sensor 100-1-100-n value, see figs. 2 and 5 and col. 14 line 54 to col. 15 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first display and the second display of the modified Patent claim 24 to visibly display first and second indications portraying distinct zones representing values sensed by the plurality of sensors, as taught by Kurosawa, for the purpose of visually aiding the user in determining that the intensity of pressure applied to the user, see col. 14 lines 54-61 of Kurosawa.
The modified patent claim 24 does not disclose that the monitor or monitor-controller comprises second hardware and software communicating with the second display and the housing.
However, Neuenhahn teaches that the compression garment 112 includes the monitor-controller 124 having a second display (defined by display element 130”, see fig. 1B) distinct from the first display 130’ (the second display 130” is shown to be distinct and separate from the first display 130’, see fig. 1B), second hardware and software communicating with the second display 130” and the housing 120 (the monitor-controller 124 includes hardware and software for communicating with the second display 130” to display pressure sensor 118/121 values wireless obtained from housing 120, see fig. 1B and paras. [0275]-[0276]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Patent claim 24 to include second hardware and second software, as taught by Neuenhahn, for the purpose of providing the user with a suitable handheld interface, see paras. [0038]-[0039] of Neuenhahn, that is more portable and easily viewable by the user.
The modified patent claim 24 does not disclose that the monitor or monitor-controller controls pressure applied by the outer layer to the inner layer.
However, Moomiaie-Qajar discloses the inner layer and controller for controlling pressure applied by the outer layer 220 to the inner layer 236, see fig. 19 and col. 9 lines 36-48. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Patent claim 24 to controls pressure applied by the outer layer to the inner layer, as taught by Moomiaie-Qajar, for the purpose of allowing the user the ability to customize the pressure applied to their limb.
Since instant application claim 1 is anticipated by patent claim 24, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over patent claim 24.
Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 16 and 24 of Rapp (10,973,413 B2) in view of Neuenhahn (2015/0297437 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite additional features not present in the patent claims.
Regarding instant application claim 8 and patent claim 5, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 5
Instant application claim 8
1. An advanced compression garment for donning over a limb, a head or a torso of a wearer, comprising: 

an inner layer encircling skin of a portion of the limb, the head or the torso; 

the inner layer including at least one sensor in close proximity to the skin for sensing magnitude of compression of the advanced compression garment against the skin and underlying muscle; 

a connector attached to the inner layer and communicating with the at least one sensor; 

the connector distinct from the inner layer and adapted to hold either a transmitter or a transceiver; 

the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 

the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the at least one sensor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 

the first display displaying first indications of pressure applied to the skin by the advanced compression garment; 

a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 

the monitor's or monitor-controller's second display distinct from the first display; and 

an outer compressive layer adapted for contacting the inner layer and applying pressure to the skin.

5. The advanced compression garment of claim 1, wherein the at least one sensor is a plurality of sensors, wherein the first indications are divided into a number of zones, each zone corresponding to a sensor of the plurality of sensors of the advanced compression garment.
8) An advanced compression garment for a limb, a head or a torso of a wearer; the advanced compression garment comprising: 
a) an inner layer in contact with skin of the wearer and an outer layer adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 
b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 
c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing magnetically attracted to the inner layer; and 
d) the housing comprising: 
i) a first display on an outward side; the first display displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
iii) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.


Thus, it is apparent, that patent claim 5 includes features that are not in instant application claim 8, where patent claim 5 differs by reciting the underlined features.  
	With regard to features present in instant application claim 8 that are not present in patent claim 5, patent claim 5 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 5 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 8 is anticipated by patent claim 5, and since anticipation is the epitome of obviousness, then instant application claim 8 is obvious over patent claim 5.
Regarding instant application claim 8 and patent claim 16, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 16
Instant application claim 8
16. An advanced compression garment for donning over a limb, a head or a torso of a wearer, comprising: 
an inner layer encircling a portion of skin of the limb, the head or the torso and positioned to be in contact with the skin of the wearer; 
a sensor assembly including a series of spaced apart pressure sensors in close proximity to the skin for sensing a magnitude of compression of the advanced compression garment against the skin; 
the series of spaced apart pressure sensors distributed along a length of the inner layer; 
an outer compressive layer in the form of a plurality of adjacent straps, the number of straps corresponding to a number of the sensors, each strap attached at one end to the inner layer and adapted for at least partial wrapping under tension around the skin; 
a connector attached to the inner layer and communicating with the sensor assembly; 
the connector, distinct from the inner layer, holding either a transmitter or a transceiver; 
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the sensor assembly and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied to the skin by the advanced compression garment; and 
a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 
the monitor's or monitor-controller's second display distinct from the first display.
8) An advanced compression garment for a limb, a head or a torso of a wearer; the advanced compression garment comprising: 
a) an inner layer in contact with skin of the wearer and an outer layer adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 
b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 
c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing magnetically attracted to the inner layer; and 
d) the housing comprising: 
i) a first display on an outward side; the first display displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
iii) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.


Thus, it is apparent, that patent claim 16 includes features that are not in instant application claim 8, where patent claim 16 differs by reciting the underlined features.  
	With regard to features present in instant application claim 8 that are not present in patent claim 16, patent claim 16 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 16 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 8 is anticipated by patent claim 16, and since anticipation is the epitome of obviousness, then instant application claim 8 is obvious over patent claim 16.
Regarding instant application claim 8 and patent claim 24, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 24
Instant application claim 8
24. A method of applying controllable and monitorable compression to a mammalian limb, head or torso, comprising: 
(a) providing an advanced compression garment for donning over a portion of skin of the limb, the head or the torso of a wearer, the advanced compression garment comprising: 
an inner layer encircling the skin and positioned to be in contact with the skin of the wearer, 
a sensor assembly including a series of spaced apart pressure sensors in close proximity to the skin for sensing magnitude of compression of the advanced compression garment against the skin; 
the series of spaced apart pressure sensors distributed along a length of the inner layer; 
an outer compressive layer in the form of a plurality of adjacent straps, the number of straps corresponding to the number of sensors, each strap attached at one end to the inner layer and adapted for at least partial wrapping under tension around the skin; and 
a connector, distinct from the inner layer and attached to the inner layer, communicating with the sensor assembly; 
the connector holding a transmitter or a transceiver;
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the sensor assembly and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied to the skin by the advanced compression garment; and 
a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 
the monitor's or monitor-controller's second display distinct from the first display; 
(b) placing the advanced compression garment on the skin; 
(c) tightening the straps to apply pressure to the skin, while simultaneously monitoring the level of applied pressure using the first display; and 
(d) using the monitor or the monitor-controller including hardware and specialized software to analyze and display sensor data on the second display.
8) An advanced compression garment for a limb, a head or a torso of a wearer; the advanced compression garment comprising: 
a) an inner layer in contact with skin of the wearer and an outer layer adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 
b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 
c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing magnetically attracted to the inner layer; and 
d) the housing comprising: 
i) a first display on an outward side; the first display displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
iii) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.


Thus, it is apparent, that patent claim 24 includes features that are not in instant application claim 8, where patent claim 24 differs by reciting the underlined features and that patent claim 24 recites a method claim but includes a similar structure for the advanced compression garment used by the instant application claim.
	With regard to features present in instant application claim 8 that are not present in patent claim 24, patent claim 24 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 24 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 8 is anticipated by patent claim 24, and since anticipation is the epitome of obviousness, then instant application claim 8 is obvious over patent claim 24.
Regarding instant application claim 16 and patent claim 5, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 5
Instant application claim 16
1. An advanced compression garment for donning over a limb, a head or a torso of a wearer, comprising: 

an inner layer encircling skin of a portion of the limb, the head or the torso; 

the inner layer including at least one sensor in close proximity to the skin for sensing magnitude of compression of the advanced compression garment against the skin and underlying muscle; 

a connector attached to the inner layer and communicating with the at least one sensor; 

the connector distinct from the inner layer and adapted to hold either a transmitter or a transceiver; 

the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 

the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the at least one sensor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 

the first display displaying first indications of pressure applied to the skin by the advanced compression garment; 

a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 

the monitor's or monitor-controller's second display distinct from the first display; and 

an outer compressive layer adapted for contacting the inner layer and applying pressure to the skin.

5. The advanced compression garment of claim 1, wherein the at least one sensor is a plurality of sensors, wherein the first indications are divided into a number of zones, each zone corresponding to a sensor of the plurality of sensors of the advanced compression garment.
16) A reusable housing releasably held by a connector distinct from an inner layer of an advanced compression garment; the reusable housing comprising: 
a) a face in contact with the inner layer and a magnetic composition attracted to the inner layer; 
b) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by some of a plurality of sensors connected to the advanced compression garment;
c) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
d) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.


Thus, it is apparent, that patent claim 5 includes features that are not in instant application claim 16, where patent claim 5 differs by reciting the underlined features.  
	With regard to features present in instant application claim 16 that are not present in patent claim 5, patent claim 5 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 5 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 16 is anticipated by patent claim 5, and since anticipation is the epitome of obviousness, then instant application claim 16 is obvious over patent claim 5.
Regarding instant application claim 16 and patent claim 16, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 16
Instant application claim 16
16. An advanced compression garment for donning over a limb, a head or a torso of a wearer, comprising: 
an inner layer encircling a portion of skin of the limb, the head or the torso and positioned to be in contact with the skin of the wearer; 
a sensor assembly including a series of spaced apart pressure sensors in close proximity to the skin for sensing a magnitude of compression of the advanced compression garment against the skin; 
the series of spaced apart pressure sensors distributed along a length of the inner layer; 
an outer compressive layer in the form of a plurality of adjacent straps, the number of straps corresponding to a number of the sensors, each strap attached at one end to the inner layer and adapted for at least partial wrapping under tension around the skin; 
a connector attached to the inner layer and communicating with the sensor assembly; 
the connector, distinct from the inner layer, holding either a transmitter or a transceiver; 
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the sensor assembly and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied to the skin by the advanced compression garment; and 
a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 
the monitor's or monitor-controller's second display distinct from the first display.
16) A reusable housing releasably held by a connector distinct from an inner layer of an advanced compression garment; the reusable housing comprising: 
a) a face in contact with the inner layer and a magnetic composition attracted to the inner layer; 
b) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by some of a plurality of sensors connected to the advanced compression garment;
c) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
d) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.


Thus, it is apparent, that patent claim 16 includes features that are not in instant application claim 16, where patent claim 16 differs by reciting the underlined features.  
	With regard to features present in instant application claim 16 that are not present in patent claim 16, patent claim 16 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 16 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 16 is anticipated by patent claim 16, and since anticipation is the epitome of obviousness, then instant application claim 16 is obvious over patent claim 16.
Regarding instant application claim 16 and patent claim 24, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 24
Instant application claim 16
24. A method of applying controllable and monitorable compression to a mammalian limb, head or torso, comprising: 
(a) providing an advanced compression garment for donning over a portion of skin of the limb, the head or the torso of a wearer, the advanced compression garment comprising: 
an inner layer encircling the skin and positioned to be in contact with the skin of the wearer, 
a sensor assembly including a series of spaced apart pressure sensors in close proximity to the skin for sensing magnitude of compression of the advanced compression garment against the skin; 
the series of spaced apart pressure sensors distributed along a length of the inner layer; 
an outer compressive layer in the form of a plurality of adjacent straps, the number of straps corresponding to the number of sensors, each strap attached at one end to the inner layer and adapted for at least partial wrapping under tension around the skin; and 
a connector, distinct from the inner layer and attached to the inner layer, communicating with the sensor assembly; 
the connector holding a transmitter or a transceiver;
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the sensor assembly and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied to the skin by the advanced compression garment; and 
a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller; 
the monitor's or monitor-controller's second display distinct from the first display; 
(b) placing the advanced compression garment on the skin; 
(c) tightening the straps to apply pressure to the skin, while simultaneously monitoring the level of applied pressure using the first display; and 
(d) using the monitor or the monitor-controller including hardware and specialized software to analyze and display sensor data on the second display.
16) A reusable housing releasably held by a connector distinct from an inner layer of an advanced compression garment; the reusable housing comprising: 
a) a face in contact with the inner layer and a magnetic composition attracted to the inner layer; 
b) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by some of a plurality of sensors connected to the advanced compression garment;
c) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
d) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.


Thus, it is apparent, that patent claim 24 includes features that are not in instant application claim 16, where patent claim 24 differs by reciting the underlined features and that patent claim 24 recites a method claim but includes a similar structure for the advanced compression garment used by the instant application claim. 
	With regard to features present in instant application claim 16 that are not present in patent claim 24, patent claim 24 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 24 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 16 is anticipated by patent claim 24, and since anticipation is the epitome of obviousness, then instant application claim 16 is obvious over patent claim 24.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of Rapp (10,973,413 B2) in view of Kurosawa (10,098,802 B2), Neuenhahn (2015/0297437 A1) and Moomiaie-Qajar (8,388,557 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite additional features not present in the patent claims.
Regarding instant application claim 2 and patent claim 31, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 31
Instant application claim 2
25. An advanced compression garment for a limb, a head or a torso of a wearer; the advanced compression garment comprising: 
an inner layer in contact with skin of the wearer; 
the inner layer encircling a portion of the skin of the limb, the head or the torso; 
a plurality of sensors proximate the skin sensing magnitude of compression of the advanced compression garment against the skin; 
the plurality of sensors connected with the advanced compression garment; 
a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; 
the connector adapted to hold either a transmitter or a transceiver; 
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied by the advanced compression garment, wherein the first indications portray distinct zones representing pressures sensed by each of the plurality of sensors for each distinct zone; and 
an outer compressive layer adapted to contact the inner layer; 
the outer compressive layer controlling pressures applied to the inner layer.
26. The advanced compression garment of claim 25, wherein the transmitter or the transceiver generates an alert when pressure applied to the skin is different than preselected parameters.
27. The advanced compression garment of claim 26 comprising a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller, wherein the monitor's or monitor-controller's second display is distinct from the first display.
31. The advanced compression garment of claim 27, wherein the monitor-controller controls pressure applied to the skin.
1) A system controlling an advanced compression garment for a limb, a head or a torso of a wearer; the system comprising: 
a) an inner layer of the compression garment in contact with skin of the wearer and an outer layer of the compression garment adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 

b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 

c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing; 

d) the housing comprising: 

i) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a memory; 
iii) a processor communicating with the sensors and the memory; 
iv) first hardware adapted to communicate with the processor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 

d) the monitor or monitor-controller comprising: 
i) a second display distinct from the first display; the second display visibly displaying second indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; and 
ii) second hardware and software communicating with the second display and the housing wherein the monitor-controller controls pressure applied by the outer layer to the inner layer.

2) The system of claim 1, wherein the monitor-controller generates an alert when pressure applied to the skin is different than preselected parameters.


Thus, it is apparent, that patent claim 31 includes features that are not in instant application claim 2, where patent claim 31 differs by reciting the underlined features.
	With regard to features present in instant application claim 2 that are not present in patent claim 31, patent claim 31 does not disclose that the second display visibly display second indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors.
However, Kurosawa teaches that a compression device (see fig. 1 and the abstract) includes a display 240 (see fig. 2) visibly displaying indications portraying distinct zones (see fig. 5) representing pressure sensed by a plurality of sensors (defined by speakers/sensors 100-1-100-n, see figs. 1-2 and 5 and col. 4 line 65 to col. 5 line 6; the display 240 includes monitor 810 with a depiction of distinct zones which each correspond to data received from respective sensors 100-1-100-n, where each zone changes in intensity based on the respective sensor 100-1-100-n value, see figs. 2 and 5 and col. 14 line 54 to col. 15 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second display of the modified Patent claim 31 to visibly display second indications portraying distinct zones representing values sensed by the plurality of sensors, as taught by Kurosawa, for the purpose of visually aiding the user in determining that the intensity of pressure applied to the user, see col. 14 lines 54-61 of Kurosawa.
The modified patent claim 31 does not disclose that the housing includes memory, a processor or first hardware for communicating with the monitor-controller.
However, Neuenhahn teaches that the compression garment 112 includes the housing (defined by measuring device 120, see fig. 1B) having a processor 128 (see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272] and first hardware (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) for communicating with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 31 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
The modified patent claim 31 does not disclose that the monitor-controller comprises second hardware and software communicating with the second display and the housing.
However, Neuenhahn teaches that the compression garment 112 includes the monitor-controller 124 having a second display (defined by display element 130”, see fig. 1B) distinct from the first display 130’ (the second display 130” is shown to be distinct and separate from the first display 130’, see fig. 1B), second hardware and software communicating with the second display 130” and the housing 120 (the monitor-controller 124 includes hardware and software for communicating with the second display 130” to display pressure sensor 118/121 values wireless obtained from housing 120, see fig. 1B and paras. [0275]-[0276]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Patent claim 31 to include second hardware and second software, as taught by Neuenhahn, for the purpose of providing the user with a suitable handheld interface, see paras. [0038]-[0039] of Neuenhahn, that is more portable and easily viewable by the user.
Since instant application claim 2 is anticipated by patent claim 31, and since anticipation is the epitome of obviousness, then instant application claim 2 is obvious over patent claim 31.
Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of Rapp (10,973,413 B2) in view of Neuenhahn (2015/0297437 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite additional features not present in the patent claims.
Regarding instant application claim 9 and patent claim 31, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 31
Instant application claim 9
25. An advanced compression garment for a limb, a head or a torso of a wearer; the advanced compression garment comprising: 
an inner layer in contact with skin of the wearer; 
the inner layer encircling a portion of the skin of the limb, the head or the torso; 
a plurality of sensors proximate the skin sensing magnitude of compression of the advanced compression garment against the skin; 
the plurality of sensors connected with the advanced compression garment; 
a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; 
the connector adapted to hold either a transmitter or a transceiver; 
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied by the advanced compression garment, wherein the first indications portray distinct zones representing pressures sensed by each of the plurality of sensors for each distinct zone; and 
an outer compressive layer adapted to contact the inner layer; 
the outer compressive layer controlling pressures applied to the inner layer.
26. The advanced compression garment of claim 25, wherein the transmitter or the transceiver generates an alert when pressure applied to the skin is different than preselected parameters.
27. The advanced compression garment of claim 26 comprising a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller, wherein the monitor's or monitor-controller's second display is distinct from the first display.
31. The advanced compression garment of claim 27, wherein the monitor-controller controls pressure applied to the skin.
8) An advanced compression garment for a limb, a head or a torso of a wearer; the advanced compression garment comprising: 
a) an inner layer in contact with skin of the wearer and an outer layer adapted to contact the inner layer, wherein the inner layer encircles a portion of the skin of the limb, the head or the torso and the outer layer controls pressure applied to the inner layer; 
b) a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer; 
c) a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold a housing magnetically attracted to the inner layer; and 
d) the housing comprising: 
i) a first display on an outward side; the first display displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors; 
ii) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
iii) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.

9) The advanced compression garment of claim 8, wherein the housing generates an alert when pressure applied to the skin is different than preselected parameters.


Thus, it is apparent, that patent claim 31 includes features that are not in instant application claim 9, where patent claim 31 differs by reciting the underlined features.
	With regard to features present in instant application claim 2 that are not present in patent claim 31, patent claim 31 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 31 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 9 is anticipated by patent claim 31, and since anticipation is the epitome of obviousness, then instant application claim 9 is obvious over patent claim 31.
Regarding instant application claim 17 and patent claim 31, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 31
Instant application claim 17
25. An advanced compression garment for a limb, a head or a torso of a wearer; the advanced compression garment comprising: 
an inner layer in contact with skin of the wearer; 
the inner layer encircling a portion of the skin of the limb, the head or the torso; 
a plurality of sensors proximate the skin sensing magnitude of compression of the advanced compression garment against the skin; 
the plurality of sensors connected with the advanced compression garment; 
a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; 
the connector adapted to hold either a transmitter or a transceiver; 
the transmitter or transceiver comprising a housing including a first display on a first side and an opposed connecting face held by and in contact with the inner layer; 
the connecting face including magnetic tabs for attraction with the inner layer, wherein the transmitter or transceiver is releasably connected to the connector and the inner layer, adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; 
the first display displaying first indications of pressure applied by the advanced compression garment, wherein the first indications portray distinct zones representing pressures sensed by each of the plurality of sensors for each distinct zone; and 
an outer compressive layer adapted to contact the inner layer; 
the outer compressive layer controlling pressures applied to the inner layer.
26. The advanced compression garment of claim 25, wherein the transmitter or the transceiver generates an alert when pressure applied to the skin is different than preselected parameters.
27. The advanced compression garment of claim 26 comprising a second display of second indications of pressure applied to the skin displayed by the monitor or monitor-controller, wherein the monitor's or monitor-controller's second display is distinct from the first display.
31. The advanced compression garment of claim 27, wherein the monitor-controller controls pressure applied to the skin.
16) A reusable housing releasably held by a connector distinct from an inner layer of an advanced compression garment; the reusable housing comprising: 
a) a face in contact with the inner layer and a magnetic composition attracted to the inner layer; 
b) a first display on an outward side; the first display visibly displaying first indications portraying distinct zones representing pressures sensed by some of a plurality of sensors connected to the advanced compression garment;
c) a transmitter or transceiver adapted to communicate with the plurality of sensors and communicate wirelessly with a monitor or monitor-controller remote from the inner layer; and 
d) a microprocessor and a memory communicating with the first display and the transmitter or transceiver.

17) The advanced compression garment and system of claim 16, wherein the housing generates an alert when pressure applied to the skin is different than preselected parameters.


Thus, it is apparent, that patent claim 31 includes features that are not in instant application claim 17, where patent claim 31 differs by reciting the underlined features.  
	With regard to features present in instant application claim 17 that are not present in patent claim 31, patent claim 31 does not disclose that the housing comprises a microprocessor and a memory communicating with the first display and the transmitter or transceiver.
However, Neuenhahn teaches that the compression garment 112 includes a microprocessor (defined by processor 128 see fig. 1B and paras. [0122] and [0272]) and a memory (defined by data storage device 133, see para. [0272]; 
communicating with a first display (defined by display element 130’, see fig. 1B) and a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B) adapted to communicate with the processor 128 and communicate
wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller
(defined by display and control device 124, see fig. 1B and para. [0276]), see paras. [0272]-[0273].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the modified Patent claim 31 to include a microprocessor and memory, as taught by Neuenhahn, for the purpose of providing the user with a suitable computer hardware for storing therapy protocols, see paras. [0272]-[0273] of Neuenhahn.
Since instant application claim 17 is anticipated by patent claim 31, and since anticipation is the epitome of obviousness, then instant application claim 17 is obvious over patent claim 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moomiaie-Qajar (8,388,557 B2) in view of Larson (7,857,777 B2), Neuenhahn (2015/0297437 A1), Kurosawa (10,098,802 B2) and Lee (7,556,532 B2).
Regarding claim 1, Moomiaie-Qajar discloses system controlling an advanced compression garment (defined by portable compression device 210, see fig. 19 and col. 6 lines 5-10) for a limb (see fig. 19 and the abstract) of a wearer; the system comprising: a) an inner layer (defined by resilient sleeve 236, see fig. 19) of the compression garment 210 in contact with skin of the wearer and an outer layer (defined by straps 220, see fig. 19) of the compression garment 210 adapted to contact the inner layer (see fig. 19), wherein the inner layer 236 encircles a portion of the skin of the limb (see fig. 19) and the outer layer 220 controls pressure applied to the inner layer (the outer layer 220 includes straps that are each actuated by an actuator 216 and drum 218 to apply a compressive force to the inner layer 236 and skin of the limb, see fig. 19 and col. 11 line 65 to col. 12 line 14).
	Moomiaie-Qajar discloses the inner layer and controller for controlling pressure applied by the outer layer 220 to the inner layer 236, see fig. 19 and col. 9 lines 36-48, but is silent with regard to a plurality of sensors connected to the advanced compression garment, wherein at least some of the plurality of sensors sense pressures applied to the inner layer.
However, Larson discloses a similar compression garment (see fig. 2 and the abstract) including a plurality of sensors (defined by sensor elements 210/220, see fig. 2) connected to the compression garment (see figs. 2 and 6c), the plurality of sensors 210/220 sensing pressure applied to an inner layer (defined by pressure transition system, referred to as PTS, see fig. 2 and 6c and col. 10 lines 40-44) by an outer layer (defined by strap members 240 and 250; see col. 10 lines 6-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moomiaie-Qajar’s inner layer with the addition of a plurality of sensors located under the outer layer and connected to Moomiaie-Qajar’s controller, as taught by Larson, for the purpose of providing a suitable indication of pressure to the controller for use when adjusting pressure applied to the inner layer by the outer layer, see col. 10 lines 64-67 of Larson.
	The modified Moomiaie-Qajar device discloses everything as claimed including the plurality of sensors for sensing pressure applied to the inner layer, as taught by Larson, but is silent with regard to a housing comprising: a first display on an outward side; the first display visibly displaying pressures sensed by a plurality of sensors; a memory; a processor communicating with the sensors and the memory; first hardware adapted to communicate with the processor and communicate wirelessly with a monitor or monitor-controller remote from the inner layer.
However, Neuenhahn teaches a similar compression garment (defined by compression device 112, see fig. 1B and the abstract) includes a housing (defined by measuring device 120, see fig. 1B) comprising: a first display (defined by display element 130’, see fig. 1B) on an outward side (show to face away from the compression garment 112, see fig. 1B); the first display 130’ visibly displaying pressures sensed by a plurality of sensors (defined by pressure sensors 118 of sub-bandage unit 117 and second type pressure sensor 121, see figs. 1A-1B and paras. [0265] and [0270]); a memory (defined by data storage device 133, see para. [0272]; a processor 128 communicating with the sensors 118/121 and the memory 133 (see para. [0272]); first hardware (defined by wireless communication 125, evaluation unit 126 and processor 128, see fig. 1B) adapted to communicate with the processor 128 and communicate wirelessly (defined by wireless communication 125, see fig. 1B) with a monitor-controller (defined by display and control device 124, see fig. 1B and para. [0276]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Moomiaie-Qajar device to include a housing in communication with the plurality of sensors, as taught by Neuenhahn, for the purpose of providing the user with an interface to view the status of the garment, see paras. [0274]-[0275] of Neuenhahn.
The modified Moomiaie-Qajar device discloses the housing, as taught by Neuenhahn, and further discloses a monitor-controller in communication with the outer layer and controlling pressure applied by the outer layer to the inner layer (the controller controls the actuators 216 that tension the outer layer 220 to change the pressure applied to the inner layer 236, see col. 9 line 34 to col. 10 line 2 of Moomiaie-Qajar), but is silent with regard to the monitor-controller comprising: a second display distinct from the first display; second hardware and software communicating with the second display and the housing, or that the monitor controller is remote from the inner layer.
However, Neuenhahn teaches that the compression garment 112 includes the monitor-controller 124 having a second display (defined by display element 130”, see fig. 1B) distinct from the first display 130’ (the second display 130” is shown to be distinct and separate from the first display 130’, see fig. 1B), second hardware and software communicating with the second display 130” and the housing 120 (the monitor-controller 124 includes hardware and software for communicating with the second display 130” to display pressure sensor 118/121 values wireless obtained from housing 120, see fig. 1B and paras. [0275]-[0276]) and that the monitor controller 124 is remote from the compression garment 112, see fig. 1B. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitor-controller of the modified Moomiaie-Qajar device to be remote from the inner layer and to include a second display, second hardware and second software, as taught by Neuenhahn, for the purpose of providing the user with a suitable handheld interface, see paras. [0038]-[0039] of Neuenhahn, that is more portable and easily viewable by the user.
The modified Moomiaie-Qajar device discloses everything as claimed including the first display in communication with the second display, the first and second displays displaying pressure sensor valves, as taught by Neuenhahn, and the plurality of pressure sensors for sensing pressure applied to the inner layer, as taught by Larson, but is silent with regard to the first display visibly displaying first indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors or that the second display visibly displays second indications portraying distinct zones representing pressures sensed by at least some of the plurality of sensors.
However, Kurosawa teaches that a compression device (see fig. 1 and the abstract) includes a display 240 (see fig. 2) visibly displaying indications portraying distinct zones (see fig. 5) representing pressure sensed by a plurality of sensors (defined by speakers/sensors 100-1-100-n, see figs. 1-2 and 5 and col. 4 line 65 to col. 5 line 6; the display 240 includes monitor 810 with a depiction of distinct zones which each correspond to data received from respective sensors 100-1-100-n, where each zone changes in intensity based on the respective sensor 100-1-100-n value, see figs. 2 and 5 and col. 14 line 54 to col. 15 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first display and the second display of the modified Moomiaie-Qajar device to visibly display first and second indications portraying distinct zones representing values sensed by the plurality of sensors, as taught by Kurosawa, for the purpose of visually aiding the user in determining that the intensity of pressure applied to the user, see col. 14 lines 54-61 of Kurosawa.
The modified Moomiaie-Qajar device discloses everything as claimed including the housing wired to a pressure sensor of the plurality of pressure sensors, see para. [0273] of Neuenhahn, but is silent with regard to a connector, distinct from the inner layer, attached to the inner layer and communicating with one or more of the plurality of sensors; the connector adapted to releasably hold the housing.
	However, Lee teaches that a garment (see fig. 1A-2 and col. 10 lines 48-67) includes a connector (defined by electrical connector 123, see fig. 1 and further shown as connector assembly 900, see fig. 9 and col. 16 lines 18-24) distinct from an inner layer (defined by fabric panel 134, see figs. 1 and 9; the connector 123 is separate from the inner layer 134 and attached to the inner layer 134 via rivet posts 914A/914B, see figs. 1 and 9 and col. 17 lines 1-9), the connector 123 being attached to the inner layer 134 and communicating with a plurality of sensors (defined by sensors embedded in the inner layer 134, see fig. 1A and 9, col. 6 lines 13-32, col. 7 lines 45-59 and col. 16 lines 6-16) on the inner layer 134 (see col. 6 lines 35-61); the connector 123 releasably holding a housing (defined by an electronic device attached to the connector 123 via a wired connection, see fig. 1A, col. 2 lines 38-47, col. 5 lines 39-44 and col. 6 lines 13-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sensors and housing of the modified Moomiaie-Qajar device to be connected via a connector distinct from and attached to the inner layer, as taught by Lee, for the purpose of providing additional flexibility in constructing the electric garment, see the abstract of Lee, and for providing a suitable wired connection between the housing and the sensors and to securely engage the housing with the advanced compression garment.
	Regarding claim 2, the modified Moomiaie-Qajar device discloses that the monitor-controller generates an alert when pressure applied to the skin is different than preselected parameters (see paras. [0279] and [0367] of Neuenhahn).
	Regarding claim 3, the modified Moomiaie-Qajar device discloses that the first hardware comprises a microprocessor (see para. [0122] of Neuenhahn).
Regarding claim 4, the modified Moomiaie-Qajar device discloses that the first hardware includes a transceiver (defined by wireless connection 125 and evaluation unit 126, see fig. 1B and paras. [0273] and [0276] of Neuenhahn) that communicates with the plurality of sensors via conductive pads (defined by electrical contacts 902A/902B/903A/903B, see fig. 9 of Lee) associated with the inner layer (see fig. 9, see col. 2 lines 38-47, col. 6 lines 6-26 and lines 38-67, col. 7 lines 45-59 and col. 16 lines 25-37 of Lee).
	Regarding claim 5, the modified Moomiaie-Qajar device discloses that the plurality of sensors are piezoelectric sensors (see col. 10 lines 45-49 of Larson).
	Regarding claim 7, the modified Moomiaie-Qajar device discloses 
an electro-active thread heating element (defined by a conductive resistance wire 1102, see figs. 56-59 and col. 17 line 40 to col. 18 line 26 of Moomiaie-Qajar; the electro-active thread heating element 1102 is a resistance wire that applies heat to the limb of the user).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moomiaie-Qajar, Larson, Neuenhahn, Kurosawa and Lee as applied to claim 5 above, and further in view of Krans (2007/0202765 A1).
	Regarding claim 6, the modified Moomiaie-Qajar device discloses that the plurality of sensors comprise piezoelectric sensors (see col. 10 lines 45-49 of Larson), but is silent with regard to the plurality of sensors comprising force-sensing resistors printed on a substrate or a layer of the advanced compression garment.
However, Krans teaches that a pressure sensing textile 10 includes a force-sensing resistor (defined by variable resistor Rp, see fig. 3 and para. [0028]) is printed, with piezoresistive ink 18, onto a non-conducting textile substrate 16, see fig. 1 paras. [0025] and [0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sensors of the modified Moomiaie-Qajar inner layer to be force-sensing resistors printed on a substrate of the inner layer, as taught by Krans, for the purpose of providing a suitable low-profile arrangement for the plurality of sensors.
Claims 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moomiaie-Qajar, Larson, Neuenhahn, Kurosawa and Lee as applied to claim 1 above, and further in view of Bardy (9,655,537 B2).
	Regarding claim 8, the modified Moomiaie-Qajar device discloses everything as claimed including the inner layer, the outer layer, the plurality of sensors, the connector and the housing, as recited in the rejection of claim 1 above. 
The modified Moomiaie-Qajar device discloses that the housing is releasably attached to the connector via a wire, as taught by Lee, but is silent with regard to the housing being magnetically attracted to the inner layer. 
However, Bardy teaches that a housing (defined by a non-conductive receptacle 25, see fig. 3) for a monitor (defined by electrocardiography monitor 14, see fig. 3 and col. 10 lines 35-40) is connected to an inner layer (defined by elongated strip 21, see fig. 3 and col. 10 lines 35-40) via a magnetic wire (defined by proximal wire and distal wire 61, see fig. 9 and col. 9 line 66 to col. 10 line 52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wired connection of the modified Moomiaie-Qajar housing with the magnetic wired connection, as taught by Bardy, for the purpose of providing a wire with improved mechanical rigidity, see col. 10 lines 41-52 of Bardy.
The modified Moomiaie-Qajar device discloses that the housing is magnetically attracted to the inner layer (the housing, as taught by Neuenhahn, includes the magnetic wire, as taught by Bardy, that is attracted to the metallic construction of electrical contacts 903A/903B of the connector 123, see fig. 9 and col. 16 lines 34-52 of Lee). 
The modified Moomiaie-Qajar device further discloses a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B of Neuenhahn) adapted to communicate with the plurality of sensors and communicate wirelessly with the monitor-controller and that the microprocessor and memory communicate with the transceiver (see paras. [0272]-[0273] and [0276] of Neuenhahn).
	Regarding claim 9, the modified Moomiaie-Qajar device discloses that the monitor-controller generates an alert when pressure applied to the skin is different than preselected parameters (see paras. [0279] and [0367] of Neuenhahn).
Regarding claim 10, the modified Moomiaie-Qajar device discloses that the monitor-controller comprises the second display distinct from the first display, as taught by Neuenhahn; the second display displaying second indications of pressure sensed by the plurality of sensors, as taught by Kurosawa, as recited in the rejection of claim 1 above.
Regarding claim 11, the modified Moomiaie-Qajar device discloses that the first hardware includes a transceiver (defined by wireless connection 125 and evaluation unit 126, see fig. 1B and paras. [0273] and [0276] of Neuenhahn) that communicates with the plurality of sensors via conductive pads (defined by electrical contacts 902A/902B/903A/903B, see fig. 9 of Lee) associated with the inner layer (see fig. 9, see col. 2 lines 38-47, col. 6 lines 6-26 and lines 38-67, col. 7 lines 45-59 and col. 16 lines 25-37 of Lee).
	Regarding claim 12, the modified Moomiaie-Qajar device discloses that the plurality of sensors comprise piezoelectric sensors (see col. 10 lines 45-49 of Larson).
	Regarding claim 14, the modified Moomiaie-Qajar device discloses that the monitor-controller controls pressure applied to the skin, as disclosed by Moomiaie-Qajar, as recited in the rejection of claim 1 above.
	Regarding claim 15, the modified Moomiaie-Qajar device discloses 
an electro-active thread heating element (defined by a conductive resistance wire 1102, see figs. 56-59 and col. 17 line 40 to col. 18 line 26 of Moomiaie-Qajar; the electro-active thread heating element 1102 is a resistance wire that applies heat to the limb of the user).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moomiaie-Qajar, Larson, Neuenhahn, Kurosawa and Lee as applied to claim 12 above, and further in view of Krans (2007/0202765 A1).
	Regarding claim 13, the modified Moomiaie-Qajar device discloses that the plurality of sensors comprise piezoelectric sensors (see col. 10 lines 45-49 of Larson), but is silent with regard to the plurality of sensors comprising force-sensing resistors printed on a substrate or a layer of the advanced compression garment.
However, Krans teaches that a pressure sensing textile 10 includes a force-sensing resistor (defined by variable resistor Rp, see fig. 3 and para. [0028]) is printed, with piezoresistive ink 18, onto a non-conducting textile substrate 16, see fig. 1 paras. [0025] and [0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sensors of the modified Moomiaie-Qajar inner layer to be force-sensing resistors printed on a substrate of the inner layer, as taught by Krans, for the purpose of providing a suitable low-profile arrangement for the plurality of sensors.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenhahn (2015/0297437 A1) in view of Cyr (2006/0182297 A1), Kaur (2014/0142479 A1) and Kurosawa (10,098,802 B2).
	Regarding claim 16, Neuenhahn teaches a reusable housing (defined by measuring device 120, see fig. 1B; the housing 120 is able to be reused after a first operation of a compression device 112) for an advanced compression garment (defined by compression device 112, see fig. 1B and the abstract), the reusable housing 120 in contact with the inner layer 112 (see fig. 1B) and comprising a first display (defined by display element 130’, see fig. 1B) on an outward side (show to face away from the compression garment 112, see fig. 1B); the first display 130’ visibly displaying pressures sensed by a plurality of sensors (defined by pressure sensors 118 of sub-bandage unit 117 and second type pressure sensor 121, see figs. 1A-1B and paras. [0265] and [0270]); a transceiver (defined by wireless communication 125 and evaluation unit 126, see fig. 1B and paras. [0273] and [0276]) adapted to communicate with the plurality of sensors 118/121 and communicate wirelessly (defined by wireless communications 125, see para. [0276]) with a monitor-controller (defined by display and control device 124, see fig. 1B and para. [0276]) remote from the inner layer, see fig. 1B; and a microprocessor (defined by processor 128, see fig. 1B and para. [0122]) and a memory (defined by data storage device 133, see para. [0272]) communicating with the first display 130’ and the transceiver 125/126 (see paras. [0272]-[0273] and [0276]).
	Neuenhahn discloses everything as claimed including the housing wired to a pressure sensor of the plurality of pressure sensors, see para. [0273], but is silent with regard to the housing being releasably held to a connector distinct from an inner layer of an advanced compression garment.
However, Cyr teaches that a garment 10 (see fig. 1) includes a reusable housing (defined by radio device 12, see figs. 1 and 3-4; the housing 12 is able to be reused after a first operation with the garment 10) that is releasably held to a connector (defined by mounting plate 49, see fig. 5) distinct from an inner layer (defined by chest portion 26, see fig. 5) of the garment 10 (the connector 49 is shown to be a distinct and separate component from the inner layer 26, see figs. 1 and 5 and para. [0050]), the housing 12 having a face (defined by inner face shown in fig. 4) in contact with the inner layer 26 via snap portions 50/54 contacting snap portions 52/56 (the snap portions 50/52/54/56 provide a mechanical and electrical connection between the housing 12, the inner layer 26 and the connector 49, see figs. 4-5, para. [0039] and paras. [0042]-[0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wired connection of Neuenhahn’s housing with the connector and snap portions of Cyr’s garment for the purpose of providing a suitable rigid connection between the housing and the garment.
	The modified Neuenhahn device discloses everything as claimed including the face of the housing having snaps that connect the housing to the connector, as taught by Cyr, but is silent with regard to a magnetic composition attracted to the inner layer.
However, Kaur teaches that concealed magnetic snaps are used to connect an upper portion 12 and a lower portion 11, see fig. 1A para. [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the snaps of the modified Neuenhahn connector and housing to be magnetic snaps, as taught by Kaur, for the purpose of providing an improved connection, due to the magnetic attraction and frictional connection of the magnetic snaps, between the housing and connector.
	The modified Neuenhahn device discloses the magnetic composition attracted to the inner layer (the magnetic composition of the snaps, as taught by Cyr and Kaur, attracts the housing, as disclosed by Neuenhahn, to the magnetic composition of the mating snaps, as taught by Cyr and Kaur, of the inner layer, as disclosed by Neuenhahn and as taught by Cyr).
The modified Neuenhahn device discloses everything as claimed including the first display visibly displaying pressures sensed by the plurality of sensors, as disclosed by Neuenhahn, but is silent with regard to the first display visibly displaying first indications portraying distinct zones representing pressures sensed by the plurality of sensors.
However, Kurosawa teaches that a compression device (see fig. 1 and the abstract) includes a display 240 (see fig. 2) visibly displaying indications portraying distinct zones (see fig. 5) representing pressure sensed by a plurality of sensors (defined by speakers/sensors 100-1-100-n, see figs. 1-2 and 5 and col. 4 line 65 to col. 5 line 6; the display 240 includes monitor 810 with a depiction of distinct zones which each correspond to data received from respective sensors 100-1-100-n, where each zone changes in intensity based on the respective sensor 100-1-100-n value, see figs. 2 and 5 and col. 14 line 54 to col. 15 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first display of the modified Neuenhahn device to visibly display first indications portraying distinct zones representing values sensed by the plurality of sensors, as taught by Kurosawa, for the purpose of visually aiding the user in determining that the intensity of pressure applied to the user, see col. 14 lines 54-61 of Kurosawa.
Regarding claim 17, the modified Neuenhahn device discloses that the monitor-controller generates an alert when pressure applied to the skin is different than preselected parameters (see paras. [0279] and [0367] of Neuenhahn). 
	Regarding claim 18, the modified Neuenhahn device discloses that the transceiver communicates with the plurality of sensors via conductive pads (defined by snaps 52/56, see fig. 5 of Cyr, the snaps 52/56 providing a conductive electrical connection with the snaps 50/54 and transceiver, see figs. 4-5, para. [0039] and paras. [0042]-[0043] of Cyr) associated with the inner layer, as disclosed by Neuenhahn and as taught by Cyr, see fig. 1B of Neuenhahn and figs. 4-5 of Cyr.
Regarding claim 19, the modified Neuenhahn device discloses that the plurality of sensors comprise force-sensing resistors, see para. [0233] of Neuenhahn.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neuenhahn, Cyr, Kaur and Kurosawa as applied to claim 19 above, and further in view of Moomiaie-Qajar (8,388,557 B2).
	Regarding claim 20, the modified Neuenhahn device discloses everything as claimed, but is silent with regard to one or more of the following: a) a temperature sensor sensing temperature of the skin; b) an electro-active thread heating element; and/or c) water-resistance construction.
However, Moomiaie-Qajar teaches a similar advanced compression garment (defined by portable compression device 210, see fig. 19 and col. 6 lines 5-10) includes an electro-active thread heating element (defined by a conductive resistance wire 1102, see figs. 56-59 and col. 17 line 40 to col. 18 line 26; the electro-active thread heating element 1102 is a resistance wire that applies heat to the limb of the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Neuenhahn garment with the addition of an electro-active thread heating element, as taught by Moomiaie-Qajar, for the purpose of providing the garment with the ability to produce an increase in blood flow to and/or from a region of the limb and to increase the product of growth factors to promote angiogenesis, see col. 18 lines 22-26 of Moomiaie-Qajar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785          


/TU A VO/Primary Examiner, Art Unit 3785